SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

966
KA 15-00300
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

WILLIAM JONES, DEFENDANT-APPELLANT.


BRUCE R. BRYAN, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (ROMANA A. LAVALAS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered February 9, 2015. The judgment convicted
defendant, upon his plea of guilty, of aggravated vehicular assault.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed for reasons stated in the decision at suppression
court, and the matter is remitted to Onondaga County Court for
proceedings pursuant to CPL 460.50 (5).




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court